Seawell, J.
delivered the opinion of the Court:
The only point submitted to this Court is, whether it was proper to admit the declaration of the plaintiff, together with other circumstances, to prove the loss of the notes: And we are all of opinion that it was. For we hold, that in all cases the acts of a person can be given in evidence for him, that his declarations in relation to such acts, must necessarily be admitted; as in the case of a claim, demand or tender: For in the first two cases, it is the declaration which constitutes the act, and in the latter, they form part of it. *434What these “ other circumstances" were, does not appear in the case; but in answer to the general question stated, it is, easy to state a circumstance proper to be connected with the declaration. Such, for instance, as that the party was seen with his friends and servants diligently searching the road. If not appearing to us, therefore, that these declarations were improperly admitted, we can see no reason for disturbing the verdict.—Rule discharged.